Citation Nr: 0628090	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for the residuals of an 
injury of the right index finger.

2.   Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1977 and from January 1991 to October 1991.  The 
veteran also has unverified service in the Army National 
Guard from November 1985 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky, which in pertinent part, denied service 
connection for an injury to the right index finger, 
hypertension, and headaches to include as due to undiagnosed 
illness.


FINDINGS OF FACT

An injury to the right index finger is not shown in service; 
there is no competent medical evidence to show that the 
veteran has the residuals of an injury to the right index 
finger that is related to service.


CONCLUSION OF LAW

Service connection for the residuals of an injury to the 
right index finger is not warranted.   38 U.S.C.A. §§ 1101, 
1110, 1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in December 
2001, fifteen months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  The notice complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran is established.  Since the Board 
finds that service connection for an injury to the right 
index finger is not warranted in this appeal, the degree of 
disability and an effective date for service connection for 
an injury to the right index finger are not issues before the 
Board.  In sum, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, to address the 
nature and etiology of the veteran's claimed injury to the 
right index finger.  There is sufficient medical evidence of 
record to make a decision on the claim on appeal. 

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be presumed for cardiovascular renal 
disease, including hypertension, if it is manifested to a 
degree of 10 percent or more within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Signs and symptoms, which may be manifestations of 
undiagnosed illness, include signs or symptoms involving 
fatigue, headaches, joint pain, and the respiratory system.  
38 C.F.R. § 3.317(b)(1), (3), (10).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ADT (active duty 
for training) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of IDT 
(inactive duty for training) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  IDT includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ADT or IDT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting 
the type of evidence accepted to verify service dates.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, private medical records/reports, VA records from 
1984 to 2002, and his contentions, as presented in written 
statements and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

As a preliminary matter, the Board has considered the 
veteran's assertion that some of his service medical records 
are missing, specifically, the records showing treatment of a 
right index finger injury.  The Court has ruled that 
government officials are presumed to have properly discharged 
their official duties.  Tellex v. Principi, 15 Vet. App. 233, 
238 (2001); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992).  Thus, the presumption here is that medical personnel 
made proper entries into the veteran's service medical 
records and administrative personnel maintained them intact.  
Such a presumption may be rebutted when the appellant submits 
"clear evidence" to the effect that pertinent practices 
were not regular or were not followed.  The veteran has 
provided no evidence of irregularities and there is nothing 
in the service medical records that appears amiss.  
Chronologically, they are intact with progress notes, 
radiography reports, and laboratory reports.  The records 
include the veteran's enlistment physical examination from 
1973 and his separation physical examination in 1977.  The 
period of active service in 1991 is also reflected with 
entries from 1985 to 1991.  The veteran has not alleged any 
circumstances that would justify further inquiries.  He has 
not identified in-service treatment of his right index finger 
at a private medical facility or at a military medical 
treatment facility located somewhere other than where he was 
assigned.  He has not alleged inpatient treatment for the 
injury to his right index finger. Consequently, the Board 
finds that the presumption of irregularity has not been 
rebutted and service medical records are complete.  

Right Index Finger Injury

The veteran claims direct service connection based on the 
alleged incurrence of a fracture of his right index finger 
while participating in physical training in 1977.  His 
representative argues that the presumption of soundness 
applies, and points to a physical examination in 1991, which 
reflects a medical history of a fracture to the right index 
finger.  A review of the record demonstrates that service 
connection for an injury to the right index finger is not 
warranted.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In this matter, there is competent evidence of a 
current disability.  The VA examiner found in February 2003 
that the veteran had a residual deformity of the right index 
finger with limited motion in extension of his proximal 
interphalangeal joint.  The veteran has provided lay evidence 
of an injury to the right index finger through his personal 
statements; there is no medical evidence to corroborate his 
statements or to establish that a fracture occurred in 
service.  Treatment records from the veteran's first period 
of active service do not show any findings pertaining to a 
fracture of the right index finger.  In this regard, the most 
probative evidence is the veteran's separation physical 
examination in November 1977, which resulted in a normal 
clinical evaluation of his musculoskeletal system.  
Notwithstanding the examining physician's notation of a pre-
service fracture of the left wrist and an in-service 
dislocation of the right fifth finger, there is no mention of 
a fracture or injury to the right index finger.  The Board 
finds the report of the separation physical examination to be 
the most probative evidence because it was contemporaneously 
recorded by an objective medical professional.

While the Board emphasizes that the adjudication of claims 
for benefits under Title 38, United States Code, is 
nonadversarial, the Board as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477, (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  The United States Court of Appeals for 
the Federal Circuit (hereafter Federal Circuit) found that 
the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In the instant case, the Board has no question that 
the veteran has a good faith belief that he injured his right 
index finger during his first period of active service in 
1977; but his statement is not credible in light of all other 
evidence.  The Board further notes that the veteran has given 
inconsistent statements with regard to when he incurred an 
injury to his right index finger.  He asserted in April 2001 
that he broke his forefinger in approximately August 1977.  
In his June 2003 Notice of Disagreement, he asserted that the 
fracture occurred in "early 1977."  Approximately six 
months later in his substantive appeal, he stated that he was 
treated for his right index finger between May 1977 and 
December 1977.  As noted previously, service medical records 
are complete and have no findings attributed to an injury to 
the right index finger.  

A strikingly similar injury is shown, however, to the 
veteran's right fifth finger.  In this regard, the Board 
observes that the date of the right index finger injury, at 
least as the veteran first presented it, occurred in August 
1977.  He also asserts that he was engaged in physical 
training, playing a team sport.  Service medical records show 
the veteran dislocated his right fifth finger during a 
basketball game and the veteran reported that he fractured 
his right index finger during a baseball game.  The veteran 
also alleged that his right index finger was x-rayed and 
splinted, which was the same treatment shown for his injured 
right fifth finger.  The veteran identified no pertinent 
treatment records from 1978 to 1983 and the records beginning 
in 1984, including additional service medical records, are 
silent with regard to findings or medical history of an 
injury to the right index finger until January 1991.  It 
appears the veteran is mistaken as to when he injured his 
right index finger.  

Regarding the presumption of soundness, the veteran asserts 
that it applies because the injury to the right index finger 
was mentioned in a November 1991 physical examination.  
[Note: the correct date of the examination is January 1991, 
which was at the beginning of the veteran's second period of 
active service, not November 1991.]  The presumption of 
soundness does not apply in this case because there is no 
medical finding of a right index finger disability during the 
veteran's second period of active service.  The veteran 
merely gave a history of a fracture of the right index finger 
in January 1991.  "[H]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions", Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 
Vet. App. 116 (2003).  The examiner in January 1991 made no 
findings regarding the veteran's right index finger and the 
remainder of service medical records is also silent in this 
regard.  Moreover, the veteran underwent an additional 
examination for release from active duty in April 1991, which 
reflected a normal clinical evaluation of the upper 
extremities.   

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disability claimed 
during inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during ADT 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during IDT.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins, 1 Vet. App. at 478 (1991).  There is no such 
contention or evidence that the veteran incurred an injury to 
the right index finger while performing in the Guard between 
September 1985 and November 1991.

In summary, there is no credible evidence that the veteran 
incurred an injury to his right index finger in 1977 or at 
any other point during his extended active duty, ADT, or IDT 
in the Guard.  The veteran's description of the incurrence of 
an injury to his right index finger, approximately 30 years 
after the purported date of injury, is just not credible in 
relation to the contemporaneously recorded service medical 
records and the absence of any pertinent objective findings 
for many decades after 1977.  Therefore, the Board finds that 
service connection for the residuals of a right index finger 
injury is not warranted. 


ORDER

Service connection for the residuals of an injury to the 
right index finger is denied.


REMAND

A review of the record indicates that the claims for service 
connection for hypertension and headaches have not been fully 
developed, as pertinent treatment records appear to be 
missing.

VA Form 21-526 (Veteran's Application for Compensation and/or 
Pension) indicates that the veteran claims that his 
disabilities, characterized as severe 


headaches and high blood pressure, began in January 1978.  He 
identified  the VA Medical Center (VAMC) in Louisville as the 
facility where he was treated.  Unfortunately, the veteran 
failed to respond to the question, "When were you treated?"  
But the record suggests that his treatment began earlier than 
the evidence of record reflects.  Since the veteran has 
provided the date of January 1978 as the date his high blood 
pressure began, it may be reasonably inferred that 
hypertension was diagnosed and treated at the time and at the 
facility identified by the veteran.  

For reasons not readily apparent from the Board's review of 
the file, the RO only requested treatment records from 
Louisville VAMC from September 9, 1986 to the present.  Thus, 
the claims file contains records dated from the mid-1980's 
forward.  These records do, in fact, confirm treatment for 
high blood pressure with entries dated in 1988.  However, 
hypertension appears to be a working diagnosis by that time, 
as no initial work-up, such as a five-day blood pressure 
check, is of record.  Further review of the file reveals the 
veteran's medical history, as recorded by a private 
physician, shows onset of hypertension much earlier than 
1988.  For example, a November 1992 treatment note states the 
veteran "had been diagnosed to have hypertension for the 
past 14 years".  If this were the case, the initial 
diagnosis would date back to 1978, which is consistent with 
the information given in his claims application.  More 
importantly, onset at that time would come within months of 
the veteran's discharge from his initial term of active 
service.  Consequently, it is imperative that all treatment 
records be requested from Louisville VAMC, dating from the 
veteran's first separation from service.  Louisville VAMC 
records may likewise be pivotal to the claim for service 
connection of headaches in light of the February 2003 VA 
examiner's opinion that the veteran's headaches are likely 
secondary to his hypertension.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also 
Parker v. Brown, 7 Vet. App. 116 (1994) (A claim is 
intertwined if the RO would have to reexamine the underlying 
merits of any denied claim which is pending on appeal before 
the Board).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
hypertension and service connection for 
headaches, to include as due to an 
undiagnosed illness.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The AMC should contact the Louisville 
VAMC and request a copy of all treatment 
records prior to September 9, 1986.  If 
reasonable efforts do not result in the 
production of the records, the veteran 
must be notified in accordance with 
38 C.F.R. § 3.159(e).

3.  Thereafter, the AMC should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  Particular 
consideration should be given as to 
whether an additional VA examination is 
needed.  If further action is required, 
the AMC should undertake it before 
further adjudication of the claims.

4.  Thereafter, the AMC should 
readjudicate the claims for service 
connection for hypertension and service 
connection for headaches, to include as 
due to an undiagnosed illness.  If the 
claims remain denied, the appellant and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


